Citation Nr: 1023740	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability, 
alternatively diagnosed as major depression with PTSD 
features, major depression, PTSD, and a panic disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to 
October 2005, to include service in Iraq from December 2004 
to October 2005.  His DD Form 214 indicates an unspecified 
period of additional prior active service of four months and 
four days.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied service connection for 
PTSD, and denied a claim service connection for depression 
with PTSD features.

As reflected on the title page of this decision, the 
Veteran's psychiatric disability has been characterized by 
varying diagnoses rendered by competent medical 
professionals.  The Board has phrased the issue on appeal so 
as to reflect the reasonable expectations of the Veteran-
claimant.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)  
(holding claimant seeking service connection for psychiatric 
disability who has no special medical expertise is not 
competent to provide diagnosis requiring application of 
medical expertise to facts, which include claimant's 
description of history and symptoms, and VA should construe 
claim for service connection based on reasonable expectations 
of non-expert claimant).  

The Veteran provided testimony at a May 2010 hearing before 
the undersigned Acting Veterans Law Judge. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran has been diagnosed by competent medical 
evidence as having major depression with PTSD features that 
began during active service and is related to incidents of 
active service.

2.  The Veteran has provided credible histories during 
treatment and credible hearing testimony that he has 
experienced symptoms diagnosed as attributable to major 
depression with PTSD features from the time of service in 
Iraq through the present time. 

3.  Subsequent diagnoses of major depression, PTSD, and a 
panic disorder, cannot reasonably be dissociated from the 
earlier diagnosis of depression with PTSD features; the 
record reflects that these are essentially alternative 
diagnoses for the same underlying psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for major depression with 
PTSD features, alternatively diagnosed as major depression, 
PTSD and a panic disorder, are met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009); 
Mittleider v. West, 11 Vet. App. 181 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for major depression with PTSD features, 
alternatively diagnosed as major depression, PTSD, and a 
panic disorder.  As will be explained below, this is a grant 
of service connection for all currently acquired psychiatric 
disability, and therefore constitutes a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's 
duty to notify or assist is necessary.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court of Appeals for Veterans Claims held that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997); 
38 C.F.R. §§ 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).   

If VA determines either that the Veteran did not engage in 
combat with the enemy or that the Veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

As noted above, the Veteran served on active duty from 
October 2004 to October 2005, and his DD Form 214 indicates 
additional prior active service of four months and four days.  
His DD Form 214 further indicates that he served in Iraq from 
December 2004 to October 2005.  His primary military 
specialty was that of financial management technician.  

The Veteran joined the United States military while a citizen 
of Liberia.  (He apparently became a United States citizen in 
2006, after discharge from active service.)  He maintains 
that he has current psychiatric disability as a result of a 
combination of in-service events.  He reports that his mother 
died in Africa while he was in Iraq, but that Liberia would 
not arrange for him to go visit her while she was dying 
because he was in the United States military, and the United 
States would not arrange for him to visit her because he was 
a citizen of Liberia and not of the United States.  He 
further asserts that he came under fire while on guard duty 
in Iraq; and that certain of his friends and acquaintances 
were killed in combat in Iraq while he was stationed there, 
although he did not witness their deaths.

After extensive efforts the RO has been unable to obtain from 
the service department any of the Veteran's service treatment 
records and only a limited subset of his service personnel 
records.  See RO's August 2007 Formal Finding on the 
Unavailability of Service Records.

The only service treatment records associated with the claims 
file are those received from the Veteran, consisting of four 
pages:  A February 2004 record, prepared prior to entrance on 
active duty, relates to complaints of a cold injury to the 
palms bilaterally.  An October 2005 reserve duty record, 
prepared one week after his discharge from active service, 
indicates that in January 2005, after being in Iraq for two 
months, the Veteran began to complain of frontal headaches.  
By history, it was noted that he had never been seen 
medically for his headaches, and that he now complained of 
weekly headaches.  A second October 2005 reserve duty record 
indicates by history that since October 2004, the Veteran 
complained of his hands an feet burning; he was noted to have 
been seen "on s/c" and told to return to the clinic as 
needed.  A November 2005 record notes the Veteran to have had 
paresthesias of the feet and hands bilaterally, and 
headaches.  

In cases where, as here, a Veteran's service treatment 
records have been lost or destroyed, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This 
increases the VA's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In September 2006, the Veteran was seen at VA for psychiatric 
intake.  He was noted to be African born, a Liberian 
national, and to have been a guardsman deployed in Iraq.  The 
presenting problems were adjustment problem from Iraq 
deployment, and exposure to combat loss.  The initial 
assessment was that he presented as depressed, anxious, and 
withdrawn, and admitted to irritability.  The initial 
treatment plan and goal was to provide the Veteran with a 
complete evaluation.  

Also in September 2006, twelve days after his initial VA 
psychiatric treatment, the Veteran signed and filed his 
current claim for service connection for psychiatric 
disability.

A VA record of treatment in October 2006 includes an 
assessment of the Veteran having difficulty talking about his 
mother's death and being denied the chance to see her before 
she died.  

A lengthy December 2006 letter from VA Readjustment and 
Counseling Services recounts incidents said to contribute to 
the Veteran's current depression, to include being denied the 
opportunity to visit his mother during her period of terminal 
illness in Liberia, while he was stationed in Iraq because he 
was not then a United States citizen.  The manner by which 
this precipitated the Veteran's depression during active 
service was discussed at length.  Additional factors were 
racial tensions in his unit; incoming mortar and rocket 
attacks while he served on guard duty in Iraq; and the deaths 
of friends and acquaintances while he was in Iraq, who were 
killed in a convoy while leaving his base for reassignment.  
This treating clinician's diagnosis was major depression with 
features of PTSD.  The letter describes in detail that the 
Veteran's overall functioning was very low and was a major 
indicator of the depth of his depression.  The letter is very 
thorough and well-reasoned, and is therefore afforded a very 
high probative value, particularly with respect to the 
discussion of his mother's death during his time in Iraq and 
the manner in which this resulted in the onset of depression.   

At a VA examination in February 2007, the examiner noted that 
the Veteran denied ever experiencing active combat.  Still, 
the VA examiner diagnosed the Veteran as having PTSD, based 
on his guard duty experiences.  It was noted by history that 
the Veteran first began experiencing symptoms of anxiety 
during service, and then of depression when he was informed 
about the death of his mother.  The Veteran additionally 
"vividly" recounted unfriendly treatment from some 
Caucasian soldiers and the personnel in the financial unit.  
By history, he was noted to have begun experiencing problems 
sleeping and difficulty concentrating while in Iraq.  It was 
noted that he was currently being treated at a VA clinic with 
psychiatric medications.  The examining physician's diagnosis 
was PTSD.

A June 2008 letter from a treating VA psychiatrist to the 
service department, regarding the Veteran's current level of 
fitness, recounts that the Veteran was currently receiving 
ongoing psychotherapy and anti-depressant medication 
treatment.  Prognosis for a full recovery was guarded, though 
prognosis for a significant recovery was good.  The diagnoses 
were PTSD; associated major depressive episode; and 
associated panic disorder.  In evaluating the Veteran's 
residual impairment, he was found to have severe symptoms of 
depression and PTSD.  His overall function in both the 
occupational and social spheres was evaluated as severely 
impaired.  

A November 2008 letter from a VA psychologist at VA's 
National Center for PTSD recounts the Veteran's being denied 
the opportunity to see his mother as she died while he was 
stationed in Iraq, and his friends being killed in Iraq.  The 
treating psychologist, who had met with the Veteran twelve 
times, evaluated the Veteran as having approximately twelve 
specified symptoms of PTSD and also five specified symptoms 
commonly associated with depression.  The letter appears 
focused on evaluating the severity and need for treatment of 
the Veteran's psychiatric disability rather than offering a 
precise or focused diagnosis.

The Board finds that the diagnosis of major depression with 
features of PTSD, as provided by a treating clinician in a 
letter dated in December 2006, is well-reasoned and based on 
a credible history.  The credibility of this history is 
further bolstered by the Veteran's VA psychiatric intake 
appointment in September 2006, at which it was indicated that 
the Veteran was experiencing an adjustment problem from his 
Iraq deployment, characterized by depression, anxiety, 
withdrawal and irritability.  Further, at his May 2010 Board 
hearing, the Veteran provided very credible testimony as to 
his experiences during active service, as described at length 
above, and his beginning while stationed in Iraq to have 
problems sleeping, being depressed many days, and having 
general problems with concentration.  (See May 2010 Board 
hearing transcript at pages 8-9.)  

As the December 2006 VA clinician's opinion provides a 
diagnosis of major depression with features of PTSD that 
began during service and is directly related to incidents of 
active service, and is based on a credible history, it is 
sufficient to establish that service connection for major 
depression with features of PTSD is warranted.  See Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  There is 
essentially no countervailing evidence.  

As the December 2006 clinician's assessment was not a 
diagnosis of PTSD itself, but rather of major depression with 
features of PTSD, the Board need not consider the unique 
criteria set forth at 38 C.F.R. § 3.304(f) in finding that 
service connection for this disability is warranted.   
Viewing the record in this manner is consistent with the 
benefit of the doubt rule and is only of benefit to the 
Veteran's claim.  See 38 C.F.R. § 3.102.  Generally, 
interpretive doubt is to be construed in favor of the 
claimant.  See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 
552, 130 L.Ed.2d 462 (1994); Allen v. Brown, 7 Vet. App. 439, 
446 (1995) (en banc).   

As to additional diagnoses of record-a major depressive 
disorder, PTSD, and a panic disorder-the record reflects 
that these are essentially alternative diagnoses for the same 
underlying disability as first characterized and diagnosed as 
a major depressive disorder with features of PTSD; further, 
the Board can conceive of no reasonable basis by which 
symptoms of these diagnosed conditions might reasonably be 
dissociated from the December 2006 diagnosis of major 
depressive disorder with features of PTSD.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  As such, this decision is 
intended as a grant of all currently diagnosed acquired 
psychiatric disability, and a full grant of the benefits 
sought on appeal.


ORDER

Service connection for major depression with PTSD features, 
alternatively diagnosed as major depression, PTSD, and a 
panic disorder, is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


